Name: Commission Regulation (EC) No 2830/94 of 22 November 1994 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  Europe;  agricultural activity;  economic policy;  information and information processing
 Date Published: nan

 23. 11 . 94 Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2830/94 of 22 November 1994 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in parti ­ cular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EC) No 1354/94 (4), lays down that crop declarations must be submitted by 30 November of each marketing year at the latest ; Whereas, for the purposes of improving the management of the system of production aid for olive oil, crop declara ­ tions for the 1994/95 marketing year in France include additional information, making it difficult to meet the deadline laid down for submission ; whereas, therefore, as a special measure , French olive growers should be allowed to submit their crop declarations for the 1994/95 marke ­ ting year up until 15 January 1995 ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 1 ( 1 ) of Regulation (EEC) No 3061 /84 : ' In France, however, the crop declarations referred to in the first subparagraph for the 1994/95 marketing year shall be submitted by 15 January 1995 at the latest.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 285, 20. 11 . 1993, p. 9 . (3) OJ No L 288, 1 . 11 . 1984, p. 52. (4) OJ No L 148, 15. 6. 1994, p. 1 .